Citation Nr: 1757413	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  07-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a timely substantive appeal was filed with respect to a December 2013 rating decision that granted service connection for a disability manifested by muscle and joint pain under the diagnosis of fibromyalgia, formerly diagnosed as chronic fatigue syndrome, and assigned an initial evaluation of 20 percent effective from April 20, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to October 1992.  He received an honorable discharge from this period of service.  

The Veteran had a second period of service from August 1995 to January 1997, but was discharged under other than honorable conditions.  In a final December 1997 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, determined that the character of the Veteran's discharge from this latter period of service was a bar to his receipt of VA benefits stemming from such service, other than health care under Chapter 17 of Title 38, United States Code.  See 38 C.F.R. § 3.12 (2017).  

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma. 

In December 2015, the Board denied service connection for cervical spine and thoracolumbar spine disorders.  The Board also remanded the issue of entitlement to an increased evaluation for fibromyalgia for the issuance of a statement of the case to the Veteran's current representative.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDINGS OF FACT

1.  In a December 2013 rating decision, the AMC granted service connection for a disability manifested by muscle and joint pain under the diagnosis of fibromyalgia, formerly diagnosed as chronic fatigue syndrome, and assigned an initial 20 percent evaluation effective from April 20, 2010.  The Veteran was notified of that decision in a letter dated on January 2, 2014. 

2.  The Veteran submitted a notice of disagreement with the initial rating assigned
in February 2014, and the RO issued a statement of the case on August 28, 2014.  Thereafter, on February 19, 2016, a copy of the August 28, 2014, statement of the case was sent to the Veteran's current representative.   

3.  The Veteran did not submit a substantive appeal within one year of notice of the December 2013 rating decision or within 60 days of notice of the statement of the case. 

4.  A timely request for an extension of the time limit for filing a substantive appeal is not of record.

5.  On October 4, 2017, the Veteran and his representative were notified that the Board would consider the issue of whether a substantive appeal had been filed and afforded them 60 days to present evidence and/or request a hearing.  To date, no response has been received.  


CONCLUSION OF LAW

The Veteran has not submitted a timely substantive appeal with regard to the issue of entitlement to an initial evaluation in excess of 20 percent for fibromyalgia, nor has he submitted a timely request for extension of the time limit for filing his substantive appeal.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has determined that the Veteran did not submit a timely substantive appeal with regard to a December 2013 rating decision granted service connection for fibromyalgia and assigned an initial 20 percent evaluation effective from April 20, 2010.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim.  See 38 U.S.C. § 7104 (a); 38 C.F.R. § 20.101.  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C. § 5103A (a).  The Veteran was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.


Law and Analysis

Applicable law provides that the Board shall not entertain an application for review on appeal unless it conforms to the law. 38 U.S.C. § 7108.  Under VA regulations, an appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b).  If a claimant fails to file a substantive appeal in a timely manner and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 (1996).

The Board may address in the first instance whether a substantive appeal was adequate and timely at any stage in a proceeding before it, regardless of whether the RO addressed this issue.  38 C.F.R. § 20.101(d).

In this case, in a December 2013 rating decision, the AMC granted service connection for a disability manifested by muscle and joint pain under the diagnosis of fibromyalgia, formerly diagnosed as chronic fatigue syndrome, and assigned a 20 percent evaluation effective from April 20, 2010.  The Veteran was notified of that decision in a letter dated on January 2, 2014.  In February 2014, he submitted a timely notice of disagreement with the initial evaluation assigned for his fibromyalgia.  Thereafter, the RO issued an SOC on August 28, 2014.  

The notification letter attached to the SOC included notice that the substantive appeal (VA Form 9) must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter also stated that, if the substantive appeal was not filed within the specified period, the case would be closed.  It was further explained that any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal.

In a December 2015 remand, the Board noted that a copy of the August 2014 SOC was provided to the incorrect representative.  Thus, the Board directed that the AOJ provide a copy of the August 2014 SOC to the Veteran's current representative.  The Board also advised that a substantive appeal would need to be filed within the applicable time limit.  On February 19, 2016, the AOJ sent the Veteran and his representative a copy of the August 2014 SOC.  In June 2017, the Veteran's representative submitted an appellant's brief addressing the merits of the appeal.  However, a substantive appeal was not filed within 60 days of notice of the August 2014 SOC.  

Nevertheless, the RO certified the Veteran's appeal to the Board.  However, in an October 2017 letter, the Board notified the Veteran and his representative that it was would be considering whether a substantive appeal had been filed as to the issue of entitlement to an increased evaluation for fibromyalgia.  The letter provided the Veteran with the pertinent laws and regulations regarding filing a substantive appeal.  It was also noted that the Veteran could submit additional evidence and/or argument and that he could request a hearing on the jurisdictional question.  However, to date, the Board has not received any response from the Veteran or his representative in regards to whether a substantive appeal was filed.  

The Board notes that the letters and determinations were sent to the Veteran's last known address of record, and none of them were returned as undeliverable.  As such, the regularity of the mail is presumed.  See generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "'the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'").  In fact, the Veteran and his representative have not made any contentions regarding the timeliness of appeal, but have rather addressed the merits of the claim.

Additionally, the Board has considered whether the Veteran filed a timely request for an extension of the time limit to file a substantive appeal.  However, the Board notes that, prior to the expiration of the period for filing a timely substantive appeal, no document was filed by the Veteran or his representative that can be construed as a timely request for such an extension.  

The Board also notes that to RO and Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, the Board finds that this case is distinguishable from Percy because VA did not treat the Veteran's claim as if it was on appeal for many years.  In fact, the Board specifically noted in the prior remand that a substantive appeal would need to be filed.  Thereafter, the Veteran did not file a substantive appeal, and he was provided notice of the jurisdictional defect.  Moreover, the Board notes that the Veteran has been represented by a service organization, and his representative should have been aware of the requirements of filing an appeal with the Board and the elements needed to perfect an appeal.  Indeed, the Veteran and his representative has submitted argument and perfected an appeal as to other claims. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced).

In conclusion, the record shows that the Veteran did not file a timely substantive appeal.  Furthermore, the record does not reflect that the Veteran made a timely request for an extension of the time limit for filing his substantive appeal.  See 38 C.F.R. § 20.303.  There is simply is no legal authority to permit the Board to find the Veteran's substantive appeal timely in this case.  Accordingly, the Board is currently without jurisdiction to consider his claim, and the appeal is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


